DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neugebauer et al. (U.S. Patent 9,285,530 B2).
With regards to Claim 1, Neugebauer discloses a light guide module [Figures 3-8] in a reflective display panel [e.g., (300, 400, 500, 600, 700, 800)], including:
A light guide element [e.g., (402, 410-412)] including a first light guide layer [e.g., (402, 410)] and a second light guide layer [e.g., (411) and/or (412)], wherein the second light guide layer is disposed on the first light guide layer, and a refractive index of the first light guide layer is greater than a refractive index of the second light guide layer [Column 8, Lines 19-33];
A light source [e.g., (401)] disposed in the first light guide layer, wherein the first light guide layer is closer to the reflective display panel [e.g., (400)] than the second light guide layer [note Figure 4].
With regards to Claim 2, Neugebauer discloses a material of the first light guide layer being polycarbonate (PC) [Column 11, Lines 26-29].
With regards to Claim 4, Neugebauer discloses a refractive index of the first light guide layer being in a range from 1.49 to 1.6, and a refractive index of the second light guide layer being in a range from 1.4 to 1.49 [Column 11, Lines 26-39].
With regards to Claim 9, Neugebauer discloses a surface of the first light guide layer having a microstructure [e.g., (403)].
With regards to Claim 10, Neugebauer discloses a third light guide [e.g., (411)] disposed on a bottom surface of the first light guide layer, between the first light guide layer and the second light guide layer, or on a top surface of the second light guide layer [note Figure 4], wherein a refractive index of the third light guide layer is smaller than the refractive index of the first light guide layer [Column 8, Lines 19-33].
Claims 11-12, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neugebauer et al. (U.S. Patent 9,285,530 B2).
With regards to Claim 11, Neugebauer discloses a display module [Figures 3-8], including:
A light guide module [e.g., (401-402, 410-412)], including:
A light guide element including a first light guide layer [e.g., (402, 410)] and a second light guide layer [e.g., (411) and/or (412)], wherein the second light guide layer is disposed on the first light guide layer, and a refractive index of the first light guide layer is greater than a refractive index of the second light guide layer [Column 8, Lines 19-33];
A light source [e.g., (401)] disposed in the first light guide layer, and 
A reflective display panel [e.g., (400)] located below the light guide element, wherein the first light guide layer is closer to the reflective display panel than the second light guide layer [note Figure 4].
With regards to Claim 12, Neugebauer discloses a material of the first light guide layer being polycarbonate (PC) [Column 11, Lines 26-29].
With regards to Claim 14, Neugebauer discloses a refractive index of the first light guide layer being in a range from 1.49 to 1.6, and a refractive index of the second light guide layer being in a range from 1.4 to 1.49 [Column 11, Lines 26-39].
With regards to Claim 19, Neugebauer discloses a surface of the first light guide layer having a microstructure [e.g., (403)].
With regards to Claim 20, Neugebauer discloses a third light guide [e.g., (411)] disposed on a bottom surface of the first light guide layer, between the first light guide .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer et al. (U.S. Patent 9,285,530 B2).
With regard to Claims 3 and 13, Neugebauer discloses the claimed invention as cited above, but does not specifically teach a material of the second light guide layer being a polymethyl methacrylate (PMMA).
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the second light guide layer with polymethyl methacrylate (PMMA), since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin.
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer et al. (U.S. Patent 9,285,530 B2) as applied to Claims 1 and 11, respectively above, and further in view of Yusa (U.S. Patent 8,400,583 B2).
With regard to Claims 5-6, Neugebauer discloses the claimed invention as cited above, but does not specifically teach the light guide element including a periphery area and a display area, whereby the light guide module further includes a light blocking layer covering the periphery area of the light guide element (re: Claim 5); or a housing surrounding the light guide element and a light blocking layer covering the housing (re: Claim 6).
Yusa teaches a light guide module [Figures 1-12], wherein a light guide element (4) including a periphery area and a display area, whereby the light guide module further includes a light blocking layer (12) covering the periphery area of the light guide element [Figure 4]; or a housing [e.g., (80)] surrounding the light guide element and a light blocking layer (12) covering the housing [note Figure 4].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the light guide module of Neugebauer to have incorporated a light blocking layer to cover a periphery area of the light guide element and/or that covers a housing that surrounds the light guide element, as taught in principle by Yusa, in order to promote greater security via the housing as well as improve illumination efficacy as desired via preventing light leakage by the light blocking layer.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer et al. (U.S. Patent 9,285,530 B2) in view of Yusa (U.S. Patent 8,400,583  as applied to Claims 5 and 15, respectively above, and further in view of Takeuchi et al. (U.S. Publication 2002/0140348 A1).
With regard to Claims 7 and 17, Neugebauer in view of Yusa discloses the claimed invention as modified and cited above cited above, but does not specifically teach a hard coating layer covering the light blocking layer and the light guide element.
	Takeuchi discloses a light guide module [Figures 1-42], and teaches, “First, the surface of each of the separate light guide panels 112 of the display blocks 110 is treated.  Specifically, the surface of the separate light guide panel 112 is coated with a hard coating material.  The surface of the separate light guide panel 112 thus coated is prevented from being scratched, so that the display apparatus 10C is prevented from producing local white dots when a black image is displayed thereon and also from having an overall increase in its luminance” [Paragraph 252].
	It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the light guide module of Neugebauer in view of Yusa to have incorporated the hard coating layer of Takeuchi to cover the light blocking layer and the light guide element, so as to promote greater security of the various elements within the light guide module.  Such an obvious configuration is well known and established with respect to a hard coating layer/material within the art.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Neugebauer et al. (U.S. Patent 9,285,530 B2) in view of Yusa (U.S. Patent 8,400,583 B2) as applied to Claims 5 and 15, respectively above, and further in view of Kang (U.S. Publication 2014/0192272 A1).
With regard to Claims 8 and 18, Neugebauer in view of Yusa discloses the claimed invention as modified and cited above, but does not specifically teach an anti-glare layer covering the light blocking layer and the light guide element.
Kang discloses a light guide module [Figures 1-7], and teaches, “The light guide plate 213 and an anti-glare film 241 are attached to each other by using the OCA film 8. Light blocking layers 242 made from a material through which light is not transmitted may be printed at edges of the anti-glare film 241” [Paragraph 78].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the light guide module of Neugebauer in view of Yusa to have incorporated the anti-glare film of Kang to cover the light blocking layer and the light guide element, so as to improve illumination efficacy and also improve user experience.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Friday, January 15, 2021
/Jason M Han/Primary Examiner, Art Unit 2875